Whitfield, C. J.,
delivered the opinion of the court.
The argument made by the learned counsel for the appellant in this case and in the companion case of Douglas v. State, 44 South., 817, has received our serious consideration because of its great ingenuity and ability; but the difficulty with the case is that the testimony satisfactorily meets, as we think, all the contentions of the learned counsel. The case made is such as to require affirmance. The gist of the 'case in short is this, as testified to by the only witness for the state, William Mack, who was a very intelligent witness, the foreman on the Briar-field plantation, in'Warren county: That whilst Bard McCoy, a brother of the appellant, Iienry McCoy, was going up the gallery of the house Saturday night before Christmas with a turn of wood, Ell Bussell, the dead man, started out of the door leading to the steps; that Bard McCoy dropped his wood, and struck Ell Bussel with a stick, and knocked him to his knees; that Bard McCoy then jumped on Ell Bussell and struck him; that, in that difficulty Ell Bussell shot Bard McCoy; that the two then struggled together, and rolled down the steps onto the ground; that he, the witness, and Will Walters, and Henry Gibson, the constable, went down onto the ground where they were scuffling; that Gibson fired a shot to scare them and make them quit; that they did get away from Ell Bussell, and that then Henry McCoy and Jack Douglas pursued Ell Bussell, and that one of them knocked him down, the witness did not know which one; that both Henry McCoy and Jack Douglas got on top of Ell Bussell, who was down on *263the ground, and that both had in their hands sharp instruments ■which would cut, and that both cut him, striking repeatedly at the same time; and that the dead man was killed, dying instantly. ■ It was subsequently shown that he had three cuts, one about the chin, one in the throat, and one in the groin. It is to be noted that Henry McCoy flatly contradicts the witness for the statp as to his having anything to do with this pursuit of Ell Russell and this stabbing when he was down on his back in the field. Henry McCoy testifies that he was not out there at all, but went in the house with his brother. It is perfectly manifest that the jury entirely discredited Henry McCoy’s testimony. Henry McCoy further testifies that he himself inflicted these wounds with the knife, whilst' Ell Russell was struggling with his brother, Bard McCoy, on the ground at the foot of the steps. This, too, the jury evidently entirely disbelieved. ,
One of the errors complained of is that the court would not permit the defendant to show the details of a previous difficulty occurring some time before on the same day, between Bard McCoy and Ell Russell, on the trial of Henry McCoy; and the case of Brown v. State, 87 Miss., 802, s.c., 40 South., 1009, is invoked. The facts of this case do not bring it at all within the exception stated in the Brown case, and the court was right in excluding the details of this previous difficulty between Bard McCoy and Ell Russell.
It is next urged that the defendant should have been permitted to show various specific acts of violence committed by the deceased at many different times and places, as well as to show, his general reputation for violence. Whatever may be the better rule on principle, the exclusion of this testimony, under the former decisions of this court, was correct. Moriarity v. State, 62 Miss., 654; Brown v. State, 72 Miss., 997, 17 South., 278; Kearney v. State, 68 Miss., 233; 8 South., 292; Wesley v. State, 37 Miss., 327; 75 Am. Dec., 62.
The complaint that the testimony of Cora Elowers and others *264as to what Joe Brown said when he rnshed into the room where the defendant was, while Bard McCoy and Ell Bussell were struggling on the ground, should have been admitted, was immaterial, since the substance of his testimony did get to the jury, without objection, as shown plainly by the testimony of BEenry McCoy himself. This objection is, 'of course, without merit.
No complaint can be made here of murder instructions, since the defendant was acquitted of murder. The instructions asked by the defendant, and which were given, were drawn with great care and most abundantly covered his case. The refused instructions were properly refused. We think the jury was well warranted, from -the testimony in the case, in finding the defendant guilty of manslaughter. At any rate, they certainly had evidence from which they might have so found.
Beally the most serious contention in this case and in the companion case of Douglas v. State, 44 South., 817, is presented by two instructions which were refused in the case of Douglas, and which (as the reasoning in the briefs of the learned counsel for the appellant in both cases is attempted to be applied to the facts in both cases) we will notice here in one opinion, to cover this feature in both cases. Those instructions in the Douglas case are as follows:
“ No. 3. The court instructs the jury that, even though they should believe from the evidence that Jack Douglas followed Ell Bussell out in the field after Bard McCoy was being helped in the house and did everything that George Mack says he did, yet a jury cannot find him guilty as charged, unless the state has proven beyond a reasonable doubt that Douglas inflicted the identical wound, or wounds from which Ell Bussell died, unless the state has proven beyond a reasonable doubt by evidence of witnesses that Henry McCoy and Douglas conspired together willfully, feloniously, and with malice aforethought, to kill and murder the said Ell Bussell.
“ No. 4. The court instructs the jury that the state must show *265beyond a reasonable doubt that it was Douglas who killed the deceased, Ell Russell, and if the state has not done this beyond any reasonable doubt, then the jury must find the defendant Douglas not guilty of murder.”
It may be said that, in so far as murder is concerned, the jury have acquitted both McCoy and Douglas of that charge, and much of the argument on that charge is thereby rendered inapplicable. In fact, both these charges are murder charges. In No. 3 it is said that the jury cannot find the defendant Douglas guilty as charged — that is, of murder; and so the fourth charge says.
But, coming to the specific proposition which the learned counsel for the defense in both these two cases presents, we find it to be this, in its last analysis: That nothing should have been permitted to go to the jury which was done by Douglas at the time of the killing against McCoy on his separate trial, and that nothing which was done by McCoy at the time of the killing should have been permitted to go to the jifry against Douglas on his separate trial, for the reason that no conspiracy is shown to have existed between the parties. That is the first branch of defendant’s contention. And, secondly, that, unless the evidence shows that there was such a conspiracy, then the state must be required to show by the evidence, before either can be convicted, that he himself killed Ell Russell. Now, we remark, first, in answer to the first branch of this contention, that everything done by either of these parties at the time they were upon the deceased, both stabbing him with some sharp instrument, was competent as part of the res gestae. The case of Pulpus v. State, 84 Miss., 49; s.c., 36 South., 190, is not at all in point here, learned counsel for appellant misconceive the true purport of that case. The parties in that case, who had rabbit sticks in their hands, had nothing whatever to do with the killing. They did not participate in the killing in any way whatever. They were mere bystanders. Both these parties were on top of the deceased, and both stabbing him *266repeatedly with some sharp instrument, which manifestly produced his death. To hold in a case 'like this that what was done by one could not be proven by evidence in the trial of the other would be equivalent to holding that in such case neither could be convicted of murder at all, in the absence of proof of conspiracy. To state this is certainly to demonstrate its plain unsoundness. In 12 Cyc., at page 437, it is said: “ The declarations and acts of any participant in a crime, present at its commission, are competent against all then present. It is sometimes intimated that declarations uttered under such circumstances are received against the accused as the statement of a co-conspirator; but the true rule is that these declarations by one are admissible against all, under the rule in relation to res gestae.” This is unquestionably the true foundation of the competency of such testimony.
Turning, now, to the second branch of the proposition — that neither of these defendants can be found guilty of manslaughter even, unless the state shall show beyond a reasonable doubt from the evidence that that particular one did the killing ■ — we observe, first, that we are satisfied that the jury would be well warranted in finding from the testimony in this case that both of these defendants inflicted fatal wounds; but, apart from this right of the jury so to find, it is not the law that neither could be convicted, as stated, unless the state could show that he, by his own independent act, did the killing. These parties were manifestly aiding and abetting each other in the commission of this homicide — both on him at the same time, both pursuing him for some distance at the same time, both jumping on him when he was down together, both stabbing him at the same time, until made to get up by William Mack and leave him. It must follow, “ as the night the day,” that each saw the other, each knew that the other was trying to kill the deceased, each struck in furtherance of a common purpose to kill, and, whether one killed or the other killed, both are guilty *267as principals under our statute, having aided and abetted each the act of the other.
The principle we thus announce is abundantly supported by authority. In a strikingly similar case (State v. White, 138 N. C., at page 723; 51 S. E., at page 50), where two brothers had shot at the same time and killed a third person, and the same argument made here was made there, the court said: “ The suggestion that, if there be a reasonable doubt as to which one fired the fatal shot, both must be acquitted, cannot be sustained. The persons may have gone to the house without any purpose to kill or do unlawful violence. They had a common purpose, and when they drew their weapons they entered on that purpose unlawfully, and were so manifestly acting together, one in the aid of the other, that a killing by either under the facts of this ease would inculpate both.” This is precisely the principle covering the case at bar. In Regina v. Price et al., 8 Cox’s Crim. Law Cases, 96, it was held, where six men assaulted another man, and one of the six inflicted a stab and killed the person assaulted, and they were jointly indicted for murder, that: “ Eirst, the man who stabbed was guilty of murder, whether he intended to kill qr not; second, the other five would be guilty of murder if they participated in a common design to kill; third, if there was no common design to kill, if the knife was used in pursuance of a common design to use it, they would all be guilty of murder; fourth, if there was no common design to use the knife, and if, being present at the moment of the stabbing, they assented and manifested their assent by assisting in the offense, they were guilty of murder.” The third and fourth points above fit in here perfectly. To the same effect are State v. Prater, 52 W. Va., 132; 43 S. E., 230; Vasser v. State, 75 Ark., 373; 87 S. W., 635. In Wharton on Homicide (3d ed.), at pages 49 and 50, it is said: Each person present, consenting to the commission of the offense and doing any act which is an ingredient in the crime, or immediately connected with it, or leading to its com*268mission, is as much a principal as if he had with his own hand committed the whole offense. Aiding in the commission of a homicide makes the aider a principal. To render one criminally responsible as a principal in a homicide, it is not necessary that he should inflict the mortal wound. It is sufficient that lie was present, doing or abetting the act; and this is so, though there was no common design to kill or injure ”— citing authority. See, also, Jordan v. State, 81 Ala., 20; s.c., 1 South., 577, and Wynn v. State, 63 Miss., 260, as shedding material light on this point.
We find no error in the record in this case, and the judgment is affirmed.